Citation Nr: 0702736	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
fibromyositis, lumbosacral paravertebral muscles.


REPRESENTATION

Veteran represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from August 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

During a December 2003 VA examination, the veteran reported 
pain in both knees associated with his low back pain.  A 
claim of entitlement to service connection for knee 
disabilities secondary to service-connected fibromyositis of 
the lumbosacral paravertebral muscles is, therefore, inferred 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has limitation of forward flexion of the 
thoracolumbar spine to 40 degrees; his combined range of 
motion of the thoracolumbar spine is less than 120 degrees.


CONCLUSION OF LAW

Criteria for an evaluation of 20 percent for  fibromyositis, 
lumbosacral paravertebral muscles, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.71, 4.71A, Diagnostic Codes 5021 and 5235-5243 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in November 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided to the veteran in March 2006.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  As such, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  The Board notes that the veteran, through his 
representative, withdrew his request for a hearing in June 
2005.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran seeks an increased rating for fibromyositis of 
the lumbosacral paravertebral muscles.  He asserts that the 
10 percent rating assigned does not accurately reflect the 
severity of his disability.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  See Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the diagnostic code are to be considered.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. See 38 C.F.R. § 4.40.

With respect to joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  See 38 C.F.R. § 4.45.  
The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for fibromyositis of the lumbosacral 
paravertebral muscles was granted in July 1973 and has been 
rated using criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5021 and 5295 since that time.  Effective in September 
2002 and September 2003, however, criteria for evaluating 
back disabilities were amended.  The veteran submitted his 
current claim in October 2003.

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based on 
either the total duration of incapacitating episodes over the 
past 12 months or by combining, under 38 C.F.R. Section 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provide for assignment of 
a 100 percent rating when there is evidence of unfavorable 
ankylosis of the entire spine and a 50 percent rating when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is provided when there is:  
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating requires evidence of forward 
flexion of the cervical spine of 15 degrees of less; or 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is assignable when there is objective medical 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin of the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 
27, 2003).

Current rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  Normal 
forward flexion of the cervical spine is 0 to 45 degrees, 
extension is 0 to 45 degrees, left and right lateral flexion 
are 0 to 45 degrees, and left and right lateral rotation are 
0 to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  Combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees; normal ranges of motion 
for each component of spinal motion are the maximum that can 
be used for calculation of the combined range of motion.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).


38 C.F.R. Section 4.71a, Diagnostic Code 5021, provides that 
myositis is to be rated the same as degenerative arthritis on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  In the 
absence of limitation of motion, a compensable rating for 
degenerative arthritis can be assigned when there is x-ray 
evidence of the involvement of 2 or more major joints or 2 or 
more minor joint groups (10 percent), or X-ray evidence of 
same with occasional incapacitating exacerbations (20 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The evidence of record demonstrates that the veteran had 
complaints of low back pain during service and has continued 
to receive treatment for low back pain since separation from 
service.  Treatment records show complaints of limited and 
painful motion treated with medication.  The veteran's low 
back disability also includes a component not deemed to be 
related to his service-connected fibromyositis.  
Specifically, the veteran has a discogenic disease of the 
lumbosacral spine diagnosed by computerized tomography (CT) 
scan in April 2004.

The veteran underwent VA examination in December 2003 and 
related having low back pain and occasional locking of the 
lower back; stated that he had experienced seven acute flare-
ups of back pain in the year preceding the examination and 
reported using a back brace.  The veteran denied any 
emergency room visits for treatment of back pain and 
presented without assistive devices.  He reported that he was 
able to work full time and that his main limitation was back 
pain related to sitting for more than one hour and to 
driving.  Upon physical examination, forward flexion of the 
thoracolumbar spine was to 70 degrees and extension was to 20 
degrees.  The veteran had left lateral flexion of 30 degrees 
and right lateral flexion of 30 degrees.  Left lateral 
rotation was 45 degrees and right lateral rotation was 45 
degrees.  The examiner found objective evidence of painful 
motion, mild on all movements of the thoracolumbar spine 
following repetitive use.  There was localized tenderness 
with preserved spinal contour and a normal gait.  There was 
no spasm and no leg weakness observed and no muscle spasm or 
guarding.  The VA examiner noted that the veteran had one 
incapacitating episode during the previous year, of five days 
in duration.  The diagnosis was  fibromyositis of the 
lumbosacral paravertebral muscles.

During a July 2005 VA examination, the veteran reported that 
he had sought medical treatment for his back pain on five 
occasions during the preceding year.  He reported difficulty 
with bending, moving objects and walking.  He reported 
treating his back pain with medication and heat and with a 
back brace.  The veteran did not use assistive devices.  He 
reported functional limitations related to sitting for long 
periods of time at work, driving and playing baseball.  Range 
of motion tests demonstrated thoracolumbar forward flexion to 
40 degrees.  Extension was 10 degrees.  Right and left 
lateral flexion were each 10 degrees, and right and left 
lateral rotation were each 10 degrees.  The examiner noted 
painful motion from the first degree to the last degree of 
the range of motion.  The VA examiner opined that there was 
functional loss due to pain on repetitive use of the 
thoracolumbar spine and that there was objective evidence of 
painful motion on all thoracolumbar spine movement.  The 
examiner found no postural abnormalities or ankylosis.  A 
diagnosis of fibromyositis of the lumbosacral paravertebral 
muscles was rendered.

In January 2006, a VA medical examiner reviewed the veteran's 
treatment records and VA examiner reports and opined that 
there was no causal relationship between the veteran's 
fibromyositis of the lumbosacral paravertebral muscles and 
the lumbar discogenic disease.  The VA physician concluded 
that lumbar discogenic disease is not etiologically related 
to fibromyositis of the lumbar paravertebral muscles; 
however, the objective findings attributable to lumbar 
discogenic disease could not be specified because lumbar 
discogenic disease overshadows the service-connected 
fibromyositis.   

Following a complete review of the record evidence, the Board 
finds that it is impossible to separate the findings related 
to the veteran's service-connected low back disability from 
his nonservice-connected back disability.  Thus, the Board 
will assign a rating based on the overall objective medical 
findings of disability.  See Allen v. Brown, 7 Vet. App. 439, 
448-449 (1995).

The evidence establishes that the veteran meets criteria for 
assignment of a 20 percent evaluation under the General 
Rating Formula for Diseases and Injuries of the Spine.  
Specifically, the most recent findings of limited motion 
reflect that the veteran had forward flexion of the 
thoracolumbar spine limited to 40 degrees and that the 
combined range of motion of the thoracolumbar spine was less 
than 120 degrees.  Although the findings from the December 
2003 VA examination showed forward flexion of the 
thoracolumbar spine to 70 degrees and extension to 20, the 
Board will resolve all reasonable doubt in favor of the 
veteran and assign a 20 percent rating for the entire period 
in question in an effort to produce the greatest degree of 
stability of disability evaluations consistent with the laws 
and regulations governing disability compensation and 
pension.  See 38 C.F.R. § 3.344(a).  

A rating higher than 20 percent may not be assigned as there 
is no evidence of ankylosis or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  Thus, 
when considering that the veteran's symptomatology has been 
essentially consistent since his October 2003 request for an 
increase in rating, the Board finds that the assignment of 
the more favorable 20 percent evaluation should be assigned 
for the entire period in question.  The assignment of this 
increase in rating contemplates the veteran's complaints of 
pain throughout his entire spinal movements.


ORDER

A 20 percent rating for fibromyositis of the lumbosacral 
paravertebral muscles is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


